Citation Nr: 1225043	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial compensable disability rating for a lumbar spine strain with mild compression deformity of L1.

4. Entitlement to an initial compensable disability rating for a right index finger injury at the distal interphalangeal joint.

5. Entitlement to an initial compensable disability rating for a right knee strain.

6. Entitlement to an initial compensable disability rating for a left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to June 2006. 

This matter came before the Board of Veterans Appeals (Board) on appeal from a rating decision of March 2007 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Board acknowledges that along with the above issues currently on appeal, the issues of entitlement to service connection for hypertension; residual scar, posterior neck (claimed cystectomy, right side of neck); nasal septum obstruction; umbilical hernia, asymptomatic (claimed as abdominal hernia); and acute prostatitis, no residuals (claimed as prostate condition with voiding obstruction) were adjudicated by the RO in the March 2007 rating decision.  These issues were granted service connection at a noncompensable disability rating, effective July 1, 2006, with the exception of service connection for the prostate condition, which was denied.  In February 2008, the Veteran submitted a Notice of Disagreement for these issues and a Statement of the Case was issued in January 2009.  However, the Veteran stated in his substantive appeal (filed later that month) that he wished to withdraw his appeal for an initial compensable rating for hypertension, cystectomy of the right side of neck, nasal septum obstruction, abdominal hernia, and service connection for his prostate condition.  Therefore, the Board does not have jurisdiction over these issues.  See 38 C.F.R. § 20.200 (2011).

The issues of entitlement to an initial compensable disability rating for a lumbar spine strain with mild compression deformity of L1; a right index finger injury at the distal interphalangeal joint; a right knee strain; and a left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence does not demonstrate that the Veteran has right ear hearing loss as defined by VA, to include hearing loss related to service, or any incident therein.

2. The evidence in this case is at least in equipoise, suggesting that the Veteran's tinnitus manifested during, or as a result of, his active military service.


CONCLUSION OF LAW

1. The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2. The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter sent to the Veteran in December 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also satisfied the notice requirements pursuant to Dingess.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).   The claims for a higher rating are downstream from the initial grant of service connection.  As such, no additional notice is warranted since the December 2006 notice was adequate.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA obtained the Veteran's service treatment records.  Also, the Veteran was afforded VA medical examinations in February 2007.  Copies of private treatment records have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claims that has not yet been obtained. 

Therefore, the Board will proceed to adjudicate the Veteran's claims based on the evidence currently of record.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claims

The Veteran contends that he currently suffers from right ear hearing loss and tinnitus as a result of acoustic trauma he sustained in active duty service. 

Governing Law and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (2011). For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994). 

Analysis

According to the Veteran's in-service treatment records there are no complaints, treatment, or diagnosis of right ear hearing loss or tinnitus.  From March 1986 to June 2006, the Veteran underwent several audiological examinations.  However, at each testing he did not meet the threshold criteria for a diagnosis of hearing loss in the right ear.  Notably, prior to separation, the audiological examination conducted in June 2006 revealed the following, pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
15

The Veteran's post-service treatment records also do not report any complaint, treatment or diagnosis for right ear hearing loss or tinnitus.

In February 2007, the Veteran was afforded a VA audiological examination where he reported experiencing gradual hearing loss for twenty years and difficulty hearing conversations.  He stated he was exposed to loud noise from steam equipment, diesel and turbine engines, occasional gunfire, and aircraft and helicopters.  The Veteran stated he had ear protection but there was constant whining and noise from machinery aboard ships.  He denied occupational and recreational noise exposure.  Regarding his tinnitus, the Veteran further stated that he had intermittent ringing daily for about five years.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Upon examination, the VA examiner determined that the Veteran's right ear was clinically normal for the 500-4000 Hz range.

The Board has carefully reviewed the service and post-service treatment records.  As noted above, all in-service audiograms shows his hearing consistently remained within normal hearing ranges for VA purposes during these periods.  See 38 C.F.R. §3.385.  There were no complaints or findings of hearing loss prior to the Veteran's claim for service connection.  Likewise, the Veteran's in-service treatment records did not reflect hearing loss, tinnitus or any other hearing abnormalities.  His ears were reportedly normal.  

Perhaps most notable, however, is that none of the records submitted during the pendency of this appeal show that the Veteran has a current hearing loss disability.  Indeed, there is no indication in the record that the Veteran had a diagnosed hearing loss disability, pursuant to 38 C.F.R. § 3.385, at either the time he filed his service connection claim in December 2006, or at any time thereafter. 

The Veteran, as a layperson, is not competent to report that any hearing impairment that he currently experiences rises to the level of establishing a disability for VA purposes.  While the Veteran believes that he has right ear hearing loss, as indicated by his statements only, the determination of hearing loss for VA disability purposes is based on the results of audiometric testimony and is not evidence that can be supplied by lay testimony.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the Veteran's assertions are insufficient to establish that he has a current right ear hearing loss disability. 

The evidence of record simply does not show the presence of a current right ear hearing loss disability for VA purposes.  Thus, the Board does not even reach the questions relating to in-service incurrence of disease or injury and/or nexus (i.e., the remaining elements of a service connection claim).  Indeed, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for right ear hearing loss must be denied.

Regarding the Veteran's claim for tinnitus, the Board notes that there is no evidence of record which disputes the Veteran's claim that he currently has tinnitus, ringing in the ears.  The Veteran reported at the February 2007 VA examination that he experienced intermittent and daily ringing for the past five years, however, it was not constant or recurring.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a current tinnitus disability exists, and that the first element of service connection is satisfied as to this issue. 

The second element of service connection, that of in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation of any complaints of, treatment for, or diagnoses related to tinnitus.  The Veteran contends that during his military service in the Navy, he was exposed to loud noises from engines, machinery, aircraft operations, and occasional gunfire.  The Veteran's service personnel records verify that the Veteran served in the U.S. Navy as a surface warfare officer, executive officer of shore activity, damage control assistant, tactical deception plans officer, staff material officer, and ship's engineer officer, during his tenure of almost twenty years.  

The Board acknowledges the Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds no evidence which contradicts the Veteran's report of being exposed to some type of noise during his periods of service. Accordingly, for the purposes of this decision alone, it is determine that the Veteran was exposed to acoustic trauma.  The second element of a service connection claim is therefore, satisfied as well. 

With respect to third crucial element of service connection, that of nexus or relationship, there is no medical evidence of record relating the Veteran's tinnitus with his in-service noise exposure.  As noted above, the Veteran's lay assertions regarding tinnitus prompted the VA to obtain a VA examination regarding its etiology.  However, no audiological etiology opinion from a VA or private examiner was offered as to whether it was related to his military service. 

Nevertheless, the Board has determined that the evidence supports a finding that the Veteran's tinnitus was incurred during, or caused by, military service is in equipoise.  In making this determination, the Veteran is competent to report that he was exposed to noise in the course of performing his duties in the Navy.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  The Veteran is also competent to report having ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his or her personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted. Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his in-service noise exposure, the onset of tinnitus, and a continuity of symptomatology (i.e., ringing in his ears on an intermittent basis) since service.   As such, the record supports the grant of service connection for tinnitus.


	ORDER	

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

The Veteran contends he is entitled to compensable disability ratings for his service connected lumbar spine strain with mild compression deformity of L1; right index finger injury at the distal interphalangeal joint; a right knee strain; and a left knee strain.  These issues were granted service connection by the RO in March 2007.

In the Appellant's Brief, submitted by the Veteran's representative in February 2012, it was noted that the Veteran was last afforded a VA examination for his disabilities in February 2007.  It was asserted that since that time his disabilities have increased in severity and therefore, the current disability rating does not accurately reflect his current condition.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this case, it has been over five years since the Veteran underwent his most recent VA examination and the Board finds that another examination is necessary to determine the severity of his service-connected disabilities on appeal. 

Additionally, the Board notes that although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Specifically, in the Veteran's April 2010 letter to the Board, he stated that he "left [his] first job after retirement, in large part, because [he] couldn't crawl around ships any more.  [His] second job came with a 25 [percent] pay cut."  The Veteran has not claimed he is unemployable due to his disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Veteran should be afforded an opportunity to submit and/or notify the RO of any additional treatment records, VA or private, which is not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file concerning the issues subject to this remand.  The Veteran should be requested to identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records.  After obtaining the necessary authorization, the identified treatment records should be obtained and associated with the claims file.  

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file. 

2. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current severity of his service connected lumbar spine strain with mild compression deformity of L1.  The examiner should address the following:

a) State whether the Veteran has arthritis of the back which is associated with the Veteran's service-connected back disability.

b) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back. 

c) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

d) Identify any associated neurological deformities associated with the service- connected back disorder.  The severity of each neurological sign and symptom should be reported.  The examiner should conduct any appropriate neurological testing needed.  If a separate neurological examination is needed one should be scheduled. 

e) State whether the Veteran has any associated intervertebral disc syndrome (IVDS ) due to the service-connected back disability.  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported. 

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

f) List all neurological impairment caused by the service-connected back disability.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the sciatic nerve.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

3. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right index finger injury at the distal interphalangeal joint.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service connected right index finger injury at the distal interphalangeal joint.  

The examiner should provide a detailed list of all residuals of the right index finger injury.  He or she should also do the following: 

a) Specifically state whether the veteran has any limitation of motion of the right index finger as a result of the service-connected injury, and if so, such limitation of motion must be quantified in degrees.  In this regard, the measurement of any gap between the fingertip and the proximal transverse crease of the palm should be taken. 

b) Determine whether the right index finger exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected right index finger injury and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

c) Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right index finger is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups

d) State whether the Veteran's right index finger is ankylosed.  If ankylosed, state whether it is favorable or unfavorable and whether it is analogous to an amputation of that finger.

The Veteran's claims file must be provided to the examiner for review and should be noted in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service connected right index finger injury.  The examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

4. Once all outstanding records, if any, have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service connected right and left knee disabilities.  

The examiner should address the following:

a) State whether the Veteran has arthritis of the right and/or left knee.

b) Report in degrees range of motion studies

c) In addition, the examiner should determine whether the right and/or left knee exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected right and/or left knee disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right and/or left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 


d) Report whether the Veteran has any instability of the knee.  In this regard, the examiner should be asked to determine whether there is objective evidence of lateral instability or subluxation of the right and/or left knee and if so, the degree of such instability and/or subluxation should be identified as slight, moderate or severe.  All findings must be reported in detail.  

The Veteran's claims file must be provided to the examiner for review and should be noted in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's service connected right and left knee disabilities.  The examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination.

5. To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completion of the above, the Veteran's claims should be reviewed in light of any new evidence.  If any benefit sought on appeal remains denied, furnish to the Veteran, and his representative, a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


